Order entered March 6, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01146-CV

                          WILLIAM DAVID HOLLIDAY, Appellant

                                                 V.

                              JOSEPH WICKER GRAY, Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-10117

                                             ORDER
       Before the Court is the parties’ March 5, 2019 joint motion for extension of time to file

appellee’s brief. In the motion, the parties assert that this Court has “ordered the parties to attend

mediation in this matter before Mr. John Shipp.” Although our records do not reflect any such

mediation order, we GRANT the parties’ motion to the extent either a motion to dismiss the

appeal or appellee’s brief shall be filed by May 16, 2019.


                                                        /s/   BILL WHITEHILL
                                                              JUSTICE